Citation Nr: 0638269	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  This case was remanded in 
July 2004 and now returns to the Board for appellate review.

As noted in the July 2004 remand, in statements received by 
VA, the veteran has claimed entitlement to service connection 
for mental illness, to include bipolar manic depression and 
paranoid schizophrenia, a benefit not previously adjudicated 
by the RO.  In July 2004, the Board specifically noted that 
the RO did not interpret the veteran's prior claims to 
include consideration of mental illness as a claimed residual 
of his head injuries and has not denied benefits for any 
psychiatric disability.  Therefore, the issue of entitlement 
to service connection for mental illness is appropriately 
viewed as a new claim.  See Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996); cf. Ashford v. Brown, 10 Vet. App. 120, 
123 (quoting Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); (citing McGraw v. Brown, 7 Vet. App. 138, 142 (1994); 
cf. Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996)).  
Documentation contained in the claims file reflects that the 
RO has initiated the development of such claim.  This issue 
continues to be referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In an unappealed decision dated in December 1999, the RO 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for a closed head injury.

3.  None of the evidence received since the December 1999 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for residuals of a head 
injury.


CONCLUSIONS OF LAW

1.  The December 1999 decision denying reopening the 
veteran's claim of entitlement to service connection for a 
closed head injury is final.  38 U.S.C.A. § 7105(c) 
(West 1991) [( 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999) [(2006)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
August 2001, prior to the initial unfavorable AOJ decision 
issued in February 2002.  Additionally, regarding the new and 
material aspect of his claim, the veteran was sent a letter 
in September 2000 detailing the type of evidence needed to 
reopen his claim.  He was further informed of VA's duties to 
notify and assist in a July 2004 letter.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the August 2001 
and July 2004 letters advised the veteran of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  
Additionally, such letters informed the veteran of the 
evidence necessary to substantiate his underlying service 
connection claim.  However, in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Board notes that a 
September 2000 letter, sent in response to the receipt of 
records from the Clinton Valley Center documenting the 
veteran's psychiatric treatment, advised the veteran that he 
had been informed in December 1999 that VA had confirmed a 
previous decision to deny his claims for a closed head injury 
and other conditions.  As such, he was advised that, in order 
to reopen such claims, he should submit evidence showing that 
his claimed conditions were incurred in or aggravated by his 
military service and have existed continuously from the date 
of his discharge to the present time.  Pertinent to the 
fourth element, the July 2004 letter advised him that, if he 
had any evidence in his possession that pertained to his 
claim to send it to VA.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his new and material claim, but was not informed of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against reopening the veteran's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records, a February 1983 VA examination report, 
records from the Clinton Valley Center, and Social Security 
Administration (SSA) records were reviewed by both the RO and 
the Board in connection with adjudication of his claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.

The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his claimed 
residuals of a head injury are related to his military 
service.  However, the Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1), (2), and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As this claim is not 
reopened herein, there is no obligation on the part of VA to 
provide a contemporary medical examination or opinion in 
connection with the veteran's appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that, while on active duty, he was 
assaulted and involved in a motor vehicle accident where a 
vehicle rolled onto him.  He alleges that he sought treatment 
for his various head injuries during military service and now 
currently has residuals of a head injury.  Therefore, the 
veteran claims that service connection is warranted for such 
disability.

By way of background, the Board notes that in a rating 
decision dated in March 1983 and issued in April 1983, the RO 
denied entitlement to service connection for head injuries.  
The evidence of record at the time of the 1983 decision 
consisted of the veteran's service medical records and a 
February 1983 VA examination report.  The service medical 
records reflect treatment for head injuries resulting from 
physical altercations on at least two occasions and from a 
motor vehicle accident in November 1979.  The February 1983 
VA examination revealed a diagnosis of history of head 
injury, no focal neurological deficit found at the time.  The 
RO denied service connection for residuals of a head injury 
on the basis that the VA examination failed to show any 
evidence of such disability.   

In October 1999, the veteran submitted a claim of entitlement 
to service connection for a closed head injury.  Thereafter, 
he was advised in a December 1999 letter that the previous 
decision which denied his claim of entitlement to service 
connection for a closed head injury was confirmed as he had 
not submitted new and material evidence sufficient to reopen 
his claim.  The Board notes that such letter advised the 
veteran that a rating decision was enclosed; however, none is 
included in the claims file.  In the Board's July 2004 
remand, the AOJ was directed to obtain and associate the 
December 1999 rating decision with the claims file and if, 
for any reason, the rating decision was unavailable or 
unobtainable, the AOJ was to document the efforts made to 
secure it.  As such, in the January 2005 supplemental 
statement of the case, it was noted that a December 2004 
Report of Contact (VA Form 119) recorded attempts through the 
veteran's current accredited representative, The American 
Legion, and his former accredited representative, The Marine 
Corps League, to obtain the December 1999 rating decision.  
However, neither representative could locate such rating 
decision.  Also, it was observed that a January 2005 Report 
of Contact documented attempts through the Detroit, Michigan, 
RO, to locate the missing rating decision.  An email from a 
Decision Review Officer at the RO, dated in January 2005, 
reflects that no rating decision could be found in the RO's 
archive of records.  As such, the AOJ determined that the 
evidence indicated that no actual rating decision had been 
prepared and that, in fact, the likely explanation was that 
the December 1999 letter mistakenly listed a rating decision 
as an enclosure. 

Therefore, consistent with the AOJ's determination in the 
January 2005 supplemental statement of the case, the Board 
finds that, despite the absence of a rating decision, the 
December 1999 letter provided the necessary notification of 
the continued denial of the benefits sought.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006). 
 
As indicated previously, the decision that denied reopening 
the veteran's claim was issued in December 1999.  At that 
time, the veteran was notified of the decision and his 
appellate rights.  After the issuance of the December 1999 
decision, the veteran's application to reopen his claim of 
entitlement to service connection for residuals of a head 
injury was first received in April 2001.  Thus, the December 
1999 decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [( 
2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2006)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in April 2001, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final December 1999 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the December 1999 decision, records from the Clinton 
Valley Center, SSA records, and statements from the veteran 
have been received.  Records from the Clinton Valley Center 
and SSA records reflect only diagnoses and treatment for the 
veteran's psychiatric disorders.  The veteran's statements 
continue to reflect descriptions of his in-service head 
injuries.

The evidence received since 1999 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

However, the Board finds that the evidence received since 
December 1999 is not material as there is still no diagnosis 
of any residuals of a head injury nor is there a medical 
opinion linking any such residuals to the veteran's in-
service treatment for head injuries.  Since the final RO 
denial, the only evidence of a current disability or a nexus 
between residuals of injuries to the head and service that 
has been received consists of the veteran's own lay 
statements.  This is not competent evidence because, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).  

In the face of the above facts, the Board finds that the 
evidence received since the RO's December 1999 decision is 
not so significant that it must be considered in order to 
fairly decide either the veteran's claim of entitlement for 
service connection for residuals of a head injury.  For these 
reasons, the Board finds that the evidence received 
subsequent to the RO's 1999 decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for residuals of a head injury have not 
been met. 


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for residuals of a head injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


